Exhibit 10.1

 

TENET HEALTHCARE CORPORATION

 

4.75% Senior Secured Notes due 2020

 

unconditionally guaranteed as to the
payment of principal, premium,
if any, and interest by the
Guarantors named on Schedule I hereto

 

--------------------------------------------------------------------------------

 

Exchange and Registration Rights Agreement

 

October 16, 2012

Barclays Capital Inc.

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

 

As Representatives of the Initial Purchasers

 

c/o Barclays Capital Inc.

745 Seventh Avenue
New York, NY 10019

 

Ladies and Gentlemen:

 

Tenet Healthcare Corporation, a Nevada corporation (the “Company”), is issuing,
on the date hereof, $500,000,000 in aggregate principal amount of its 4.75%
Senior Secured Notes due 2020 (the “Notes”), which are unconditionally
guaranteed by the Guarantors (as defined herein), upon the terms and conditions
set forth in that certain Offering Memorandum, dated October 1, 2012, as amended
and supplemented, and that certain Purchase Agreement (the “Purchase
Agreement”), dated as of October 1, 2012, among the Company, the Guarantors (as
defined herein) and Barclays Capital Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc. and Wells Fargo Securities, LLC, as
representatives (the “Representatives”) of the Initial Purchasers (as defined
herein).  As an inducement to purchase the Notes, and in satisfaction of a
condition to the obligations of the Company under the Purchase Agreement, the
Company and the Guarantors agree with the Representatives, for the benefit of
the holders (as defined herein) from time to time of the Registrable Securities
(as defined herein), as follows:

 

1.                                       Certain Definitions.  For purposes of
this Exchange and Registration Rights Agreement (this “Agreement”), the
following terms shall have the following respective meanings:

 

--------------------------------------------------------------------------------


 

“Base Interest” shall mean the interest that would otherwise accrue on the
Securities under the terms thereof and the Indenture, without giving effect to
the provisions of this Agreement.

 

The term “broker-dealer” shall mean any broker or dealer registered with the
Commission under the Exchange Act.

 

“Business Day” shall have the meaning set forth in Rule 13e-4(a)(3) promulgated
by the Commission under the Exchange Act, as the same may be amended or
succeeded from time to time.

 

“Closing Date” shall mean the date hereof, which is the date of original
issuance of the Securities.

 

“Commission” shall mean the United States Securities and Exchange Commission, or
any other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

 

“Company” shall have the meaning assigned thereto in the preamble.

 

“Consummation Date” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“Effective Time” shall mean the time and date as of which the Commission
declares the Exchange Registration Statement effective or as of which the
Exchange Registration Statement otherwise becomes effective.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, or
any successor thereto, as the same may be amended or succeeded from time to
time.

 

“Exchange Offer” shall have the meaning assigned thereto in Section 2(a) hereof.

 

“Exchange Registration” shall have the meaning assigned thereto in
Section 3(c) hereof.

 

“Exchange Registration Statement” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“Exchange Securities” shall have the meaning assigned thereto in
Section 2(a) hereof.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

“Free Trade Date” shall mean the 380th day following the Closing Date.

 

“Freely Tradable” shall mean, with respect to the Securities at any time of
determination, that (a) all outstanding Securities are eligible to be sold by a
person who has not been an “affiliate” (as defined in Rule 405 under the
Securities Act) of the Company or any Guarantor during the preceding 90 days
without any volume or manner of sale restrictions under the Securities Act,
(b) the Company has provided a certificate to the Trustee instructing the
Trustee

 

2

--------------------------------------------------------------------------------


 

that the restrictive legend on the Securities no longer applies and (c) the
Securities have been assigned an unrestricted CUSIP number.

 

“Guarantors” shall have the meaning assigned thereto in the Indenture.

 

The term “holder” shall mean each of the persons who acquire Registrable
Securities from time to time (including any successors or assigns), in each case
for so long as such person owns any Registrable Securities.

 

“Indenture” shall mean the Indenture, dated November 6, 2001, between the
Company and The Bank of New York Mellon Trust Company, N.A., as successor to The
Bank of New York, as supplemented by the Fifteenth Supplemental Indenture, dated
as of October 16, 2012, among the Company, the Guarantors and the Trustee, as
the same shall be supplemented or amended from time to time.

 

“Initial Purchasers” shall mean Barclays Capital Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Citigroup Global Markets Inc., Wells Fargo
Securities, LLC, Goldman, Sachs & Co., Morgan Stanley & Co. LLC and Scotia
Capital (USA) Inc.

 

“Notes” shall have the meaning assigned thereto in the preamble.

 

The term “person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, trust, unincorporated organization or
government or any agency or political subdivision thereof.

 

“Purchase Agreement” shall have the meaning assigned thereto in the preamble.

 

“Registrable Securities” shall mean the Securities; provided, however, that a
Security shall cease to be a Registrable Security upon the earliest to occur of
the following: (a) in the circumstances contemplated by Section 2(a) hereof, the
Security has been exchanged for an Exchange Security in an Exchange Offer as
contemplated in Section 2(a) hereof (provided that any Exchange Security that,
pursuant to the second to last and third to last sentences of Section 2(a), is
included in a prospectus for use in connection with resales by broker-dealers
shall be deemed to be a Registrable Security with respect to Sections 5, 6 and 9
until resale of such Registrable Security has been effected within the Resale
Period); (b) the Securities become Freely Tradable or (c) such Security shall
cease to be outstanding.

 

“Registration Default” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Registration Default Period” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Registration Expenses” shall have the meaning assigned thereto in Section 4
hereof.

 

“Representatives” shall have the meaning assigned thereto in the preamble.

 

“Resale Period” shall have the meaning assigned thereto in Section 2(a) hereof.

 

3

--------------------------------------------------------------------------------


 

“Restricted Holder” shall mean (i) a holder that is an affiliate of the Company
within the meaning of Rule 405, (ii) a holder who acquires Exchange Securities
outside the ordinary course of such holder’s business, (iii) a holder who has
arrangements or understandings with any person to participate in the Exchange
Offer for the purpose of distributing Exchange Securities and (iv) a holder that
is a broker-dealer, but only with respect to Exchange Securities received by
such broker-dealer pursuant to an Exchange Offer in exchange for Registrable
Securities acquired by the broker-dealer directly from the Company.

 

“Rule 144,” “Rule 405,” “Rule 415” and “Rule 433” shall mean, in each case, such
rule promulgated by the Commission under the Securities Act (or any successor
provision), as the same may be amended or succeeded from time to time.

 

“Securities” shall mean the $500,000,000 in aggregate principal amount of the
Company’s 4.75% Senior Secured Notes due 2020, and securities issued in exchange
therefor or in lieu thereof pursuant to the Indenture.  Each Security is
entitled to the benefit of the guarantees provided for in the Indenture (the
“Guarantees”) and, unless the context otherwise requires, any reference herein
to a “Security,” an “Exchange Security” or a “Registrable Security” shall
include the related Guarantees.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, or any
successor thereto, as the same may be amended or succeeded from time to time.

 

“Special Interest” shall have the meaning assigned thereto in
Section 2(b) hereof.

 

“Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as amended, or
any successor thereto, and the rules, regulations and forms promulgated
thereunder, all as the same may be amended or succeeded from time to time.

 

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A., as trustee
under the Indenture, together with any successors in such capacity.

 

Unless the context otherwise requires, any reference herein to a “Section” or
“clause” refers to a Section or clause, as the case may be, of this Agreement,
and the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision.

 

2.                                       Registration Under the Securities Act.

 

(a)                                  Subject to the last sentence of this
Section 2(a), if the Securities have not become Freely Tradable on or before the
Free Trade Date, the Company and the Guarantors agree to use all commercially
reasonable efforts to (i) file under the Securities Act a registration statement
relating to an offer to exchange (such registration statement, the “Exchange
Registration Statement,” and such offer, the “Exchange Offer”) any and all of
the Securities for a like aggregate principal amount of debt securities issued
by the Company and guaranteed by the Guarantors, which debt securities and
guarantees are substantially identical to the Securities and the related
Guarantees, respectively (and are entitled to the benefits of a trust indenture
that is substantially identical to the Indenture or is the Indenture and that
has been qualified under the Trust Indenture Act), except that they have been
registered pursuant to an effective registration

 

4

--------------------------------------------------------------------------------


 

statement under the Securities Act and do not contain provisions for the
additional interest contemplated in Section 2(b) below (such new debt securities
are hereinafter called “Exchange Securities”), (ii) cause the Exchange
Registration Statement to become effective under the Securities Act,
(iii) commence the Exchange Offer promptly after such Exchange Registration
Statement has become effective, (iv) hold the Exchange Offer open for at least
20 Business Days (or longer if required by applicable law) after the date that
notice of the Exchange Offer is mailed to holders of the Securities,
(v) exchange Exchange Securities for all Registrable Securities that have been
properly tendered and not withdrawn on or prior to the expiration of the
Exchange Offer and (vi) consummate the Exchange Offer on the earliest
practicable date after the Exchange Registration Statement has become effective,
but in no event later than 30 Business Days thereafter (such 30th Business Day
being the “Consummation Date”).  The Exchange Offer will be registered under the
Securities Act on the appropriate form and will comply with all applicable
tender offer rules and regulations under the Exchange Act.  The Exchange Offer
will be deemed to have been “completed” only (A) if the debt securities and
related guarantees received by holders other than Restricted Holders in the
Exchange Offer for Registrable Securities are, upon receipt, transferable by
each such holder without restriction under the Securities Act and the Exchange
Act and without material restrictions under the blue sky or securities laws of a
substantial majority of the states of the United States of America, and (B) upon
the earlier to occur of (1) the Company having exchanged the Exchange Securities
for all outstanding Registrable Securities pursuant to the Exchange Offer and
(2) the Company having exchanged, pursuant to the Exchange Offer, Exchange
Securities for all Registrable Securities that have been properly tendered and
not withdrawn before the expiration of the Exchange Offer, which shall be on a
date that is at least 20 Business Days following the commencement of the
Exchange Offer.  The Company and the Guarantors agree (I) to include in the
Exchange Registration Statement a prospectus for use in any resales by any
holder of Exchange Securities that is a broker-dealer and (II) to keep such
Exchange Registration Statement effective for a period (the “Resale Period”)
beginning when Exchange Securities are first issued in the Exchange Offer and
ending upon the earlier of the expiration of the 180th day after the Exchange
Offer has been completed or such time as such broker-dealers no longer own any
Registrable Securities.  With respect to such Exchange Registration Statement,
such holders shall have the benefit of the rights of indemnification and
contribution set forth in Sections 6(a), (b), (c) and (d) hereof.  The
obligations of the Company and the Guarantors set forth in this
Section 2(a) shall cease on the date on which the Securities become Freely
Tradable.

 

(b)                                 If (i) the Exchange Offer has not been
consummated prior to the Consummation Date, (ii) the Securities have not become
Freely Tradable on or before the Free Trade Date, or (iii) any Exchange
Registration Statement required by this Agreement is filed and declared
effective, but shall thereafter cease to be effective or fail to be usable for
its intended purpose without being succeeded by a post-effective amendment or
prospectus supplement to such Exchange Registration Statement that cures such
failure and that is itself declared effectively promptly (each such event
referred to in clauses (i) through (iii), a “Registration Default,” and the
period during which a Registration Default has occurred and is continuing, the
“Registration Default Period”), then, as liquidated damages for such
Registration Default, subject to the provisions of Section 8(b), special
interest (“Special Interest”), in addition to the Base Interest, shall accrue at
a per annum rate of 0.25% for the first 90 days of the Registration Default
Period, at a per annum rate of 0.50% for the second 90 days of the Registration
Default Period, at a per annum rate of 0.75% for the third 90 days of the
Registration Default Period and

 

5

--------------------------------------------------------------------------------


 

at a per annum rate of 1.0% thereafter for the remaining portion of the
Registration Default Period, provided that in no event shall the Company be
required to pay Special Interest for more than one Registration Default at any
given time.  The Registration Default Period shall terminate on the date on
which (i) the Securities become Freely Tradable or (ii) the Exchange
Registration Statement has been declared effective and the Exchange Offer has
been consummated.  Special Interest shall not accrue as a result of the
Company’s failure to provide a certificate to the Trustee instructing the
Trustee that the restrictive legend on the Securities no longer applies unless
the Company has received a request to do so by a holder of Securities or the
Trustee on or after the 365th day after the Closing Date; provided that if the
Company receives such a request on or after the fifth Business Day immediately
preceding the Free Trade Date and the restrictive legend on the Securities has
not been removed by the close of business on the fifth Business Day thereafter,
Special Interest shall accrue as provided in this Section 2(b) until the date on
which (i) the Securities become Freely Tradable or (ii) the Exchange
Registration Statement has been declared effective and the Exchange Offer has
been consummated.

 

(c)                                  The Company shall take, and shall cause the
Guarantors to take, all actions necessary or advisable to be taken to ensure
that the transactions contemplated herein are effected as so contemplated,
including all actions necessary or desirable to register the Guarantees under
the Exchange Registration Statement contemplated in Section 2(a) hereof.

 

(d)                                 Any reference herein to a registration
statement or prospectus as of any time shall be deemed to include any document
incorporated, or deemed to be incorporated, therein by reference as of such time
and any reference herein to any post-effective amendment to a registration
statement or to any prospectus supplement as of any time shall be deemed to
include any document incorporated, or deemed to be incorporated, therein by
reference as of such time.

 

3.                                       Registration Procedures.

 

If the Company and the Guarantors file a registration statement pursuant to
Section 2(a), the following provisions shall apply:

 

(a)                                  At or before the Effective Time of the
Exchange Registration, the Company and the Guarantors shall qualify the
Indenture under the Trust Indenture Act.

 

(b)                                 In the event that such qualification would
require the appointment of a new trustee under the Indenture, the Company and
the Guarantors shall appoint a new trustee thereunder pursuant to the applicable
provisions of the Indenture.

 

(c)                                  In connection with the Company’s and the
Guarantors’ obligations with respect to the registration of Exchange Securities
as contemplated by Section 2(a) (the “Exchange Registration”), if applicable,
the Company and the Guarantors shall, as soon as practicable (or as otherwise
specified):

 

(i)                                     prepare and file with the Commission an
Exchange Registration Statement on any form that may be utilized by the Company
and the Guarantors and that shall permit the Exchange Offer and resales of
Exchange Securities by broker-dealers during the Resale Period to be effected as
contemplated by Section 2(a), and use all

 

6

--------------------------------------------------------------------------------


 

commercially reasonable efforts to cause such Exchange Registration Statement to
become effective;

 

(ii)                                  prepare and file with the Commission such
amendments and supplements to such Exchange Registration Statement and the
prospectus included therein as may be necessary to effect and maintain the
effectiveness of such Exchange Registration Statement for the periods and
purposes contemplated in Section 2(a) hereof and as may be required by the
applicable rules and regulations of the Commission and the instructions
applicable to the form of such Exchange Registration Statement, and promptly
provide each broker-dealer holding Exchange Securities with such number of
copies of the prospectus included therein (as then amended or supplemented), in
conformity in all material respects with the requirements of the Securities Act
and the Trust Indenture Act and the rules and regulations of the Commission
thereunder, as such broker-dealer reasonably may request prior to the expiration
of the Resale Period, for use in connection with resales of Exchange Securities;

 

(iii)                               notify each broker-dealer that has requested
or received copies of the prospectus included in such Exchange Registration
Statement, and confirm such advice in writing, (A) when such Exchange
Registration Statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such Exchange Registration Statement or any post-effective amendment,
when the same has become effective, (B) of any comments by the Commission and by
the blue sky or securities commissioner or regulator of any state with respect
thereto or any request by the Commission for amendments or supplements to such
Exchange Registration Statement or prospectus or for additional information,
(C) of the issuance by the Commission of any stop order suspending the
effectiveness of such Exchange Registration Statement or the initiation or
threatening of any proceedings for that purpose, (D) if at any time the
representations and warranties of the Company and the Guarantors contemplated by
Section 5 cease to be true and correct in all material respects, (E) of the
receipt by the Company of any notification with respect to the suspension of the
qualification of the Exchange Securities for sale in any jurisdiction or the
initiation or threatening of any proceeding for such purpose, or (F) at any time
during the Resale Period when a prospectus is required to be delivered under the
Securities Act, that such Exchange Registration Statement, prospectus,
prospectus amendment or supplement or post-effective amendment does not conform
in all material respects to the applicable requirements of the Securities Act
and the Trust Indenture Act and the rules and regulations of the Commission
thereunder or contains an untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

 

(iv)                              in the event that the Company and the
Guarantors would be required, pursuant to Section 3(c)(iii)(F) above, to notify
any broker-dealers holding Exchange Securities, prepare and furnish to each such
holder a reasonable number of copies of a prospectus supplemented or amended so
that, as thereafter delivered to purchasers of such Exchange Securities during
the Resale Period, such prospectus shall conform in all material respects to the
applicable requirements of the Securities Act and

 

7

--------------------------------------------------------------------------------


 

the Trust Indenture Act and the rules and regulations of the Commission
thereunder and shall not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;

 

(v)                                 use all commercially reasonable efforts to
obtain the withdrawal of any order suspending the effectiveness of such Exchange
Registration Statement or any post-effective amendment thereto at the earliest
practicable date;

 

(vi)                              use all commercially reasonable efforts to
(A) register or qualify the Exchange Securities under the securities laws or
blue sky laws of such jurisdictions as are contemplated by Section 2(a) no later
than the commencement of the Exchange Offer, (B) keep such registrations or
qualifications in effect and comply with such laws so as to permit the
continuance of offers, sales and dealings therein in such jurisdictions until
the expiration of the Resale Period and (C) take any and all other actions as
may be reasonably necessary or advisable to enable each broker-dealer holding
Exchange Securities to consummate the disposition thereof in such jurisdictions;
provided, however, that neither the Company nor any of the Guarantors shall be
required for any such purpose to (1) qualify as a foreign corporation in any
jurisdiction wherein it would not otherwise be required to qualify but for the
requirements of this Section 3(c)(vi), (2) consent to general service of process
in any such jurisdiction or (3) in the case of the Company, make any changes to
its certificate of incorporation or bylaws or any agreement between it and its
stockholders, and in the case of the Guarantors, make any changes to (x) the
certificate (or articles) of incorporation, certificate (or articles) of
organization, certificate (or articles) of formation or certificate of limited
partnership, as the case may be, and any amendments thereto, of any Guarantor,
(y) the bylaws, limited liability company agreement, operating agreement or
partnership agreement, as the case may be, and any amendments thereto, of any
Guarantor or (z) any agreement between any Guarantor and its stockholders,
shareholders, members or partners;

 

(vii)                           use all commercially reasonable efforts to
obtain the consent or approval of each governmental agency or authority, whether
federal, state or local, that may be required to effect the Exchange
Registration, the Exchange Offer and the offering and sale of Exchange
Securities by broker-dealers during the Resale Period;

 

(viii)                        provide a CUSIP number for all Exchange
Securities, not later than the applicable Effective Time; and

 

(ix)                                comply with all applicable rules and
regulations of the Commission, and make generally available to its security
holders as soon as practicable but no later than 18 months after the Effective
Time of such Exchange Registration Statement, an earnings statement of the
Company and its subsidiaries complying with Section 11(a) of the Securities Act
(including, at the option of the Company, Rule 158 thereunder).

 

(d)                                 Until the expiration of one year after the
Closing Date, the Company and the Guarantors will not, and will not permit any
of their “affiliates” (as defined in Rule 144) to,

 

8

--------------------------------------------------------------------------------


 

resell any of the Securities that have been acquired by any of them except
pursuant to an effective registration statement under the Securities Act.

 

4.                                       Registration Expenses.

 

The Company and the Guarantors agree to bear and to pay or cause to be paid
promptly all expenses incident to the Company’s and the Guarantors’ performance
of or compliance with this Agreement, including, without limitation, (a) all
Commission and any FINRA registration, filing and review fees and expenses
including fees and disbursements of counsel for the placement or sales agent or
underwriters in connection with such registration, filing and review; (b) all
expenses relating to the preparation, printing, production, distribution and
reproduction of each registration statement required to be filed hereunder, each
prospectus included therein or prepared for distribution pursuant hereto, each
amendment or supplement to the foregoing, the expenses of preparing the
Securities for delivery and the expenses of printing or producing any blue sky
or legal investment memoranda and all other documents in connection with the
offering, sale or delivery of Securities to be disposed of (including
certificates representing the Securities); (c) messenger, telephone and delivery
expenses relating to the offering, sale or delivery of Securities and the
preparation of documents referred in clause (b) above; (d) fees and expenses of
the Trustee under the Indenture, any agent of the Trustee and any counsel for
the Trustee and of any collateral agent or custodian; (e) internal expenses
(including all salaries and expenses of the Company’s or Guarantors’ officers
and employees performing legal or accounting duties); (f) fees, disbursements
and expenses of counsel and independent registered public accountants of the
Company (including the expenses of any opinions or “comfort” letters required by
or incident to such performance and compliance); (g) any fees charged by
securities rating services for rating the Securities; and (h) fees, expenses and
disbursements of any other persons, including special experts, retained by the
Company or its Guarantors in connection with this Agreement (collectively, the
“Registration Expenses”).  To the extent that any reasonable fees are incurred,
assumed or paid by any holder of Registrable Securities or its counsel, the
Company or its Guarantors shall reimburse such person for the full amount of
such reasonable fees so incurred, assumed or paid promptly after receipt of a
request therefor.  Notwithstanding the foregoing, the holders of the Registrable
Securities being registered shall pay all agency fees and commissions
attributable to the sale of such Registrable Securities.

 

5.                                       Representations and Warranties.

 

Each of the Company and the Guarantors, jointly and severally, represents and
warrants to, and agrees with, the Initial Purchasers and each of the holders
from time to time of Registrable Securities that:

 

(a)                                  Each registration statement covering
Registrable Securities and each prospectus (including any preliminary or summary
prospectus) contained therein or furnished pursuant to Section 3(c) hereof and
any further amendments or supplements to any such registration statement or
prospectus, when it becomes effective or is filed with the Commission, as the
case may be, will conform in all material respects to the requirements of the
Securities Act and the Trust Indenture Act and the rules and regulations of the
Commission thereunder and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and at all times

 

9

--------------------------------------------------------------------------------


 

subsequent to the Effective Time when a prospectus would be required to be
delivered under the Securities Act, other than from (i) such time as a notice
has been given to holders of Registrable Securities pursuant to
Section 3(c)(iii)(F) hereof until (ii) such time as the Company furnishes an
amended or supplemented prospectus pursuant to Section 3(c)(iv) hereof, each
such registration statement, and each prospectus (including any summary
prospectus) contained therein or furnished pursuant to Section 3(c) hereof, as
then amended or supplemented, will conform in all material respects to the
requirements of the Securities Act and the Trust Indenture Act and the rules and
regulations of the Commission thereunder and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by a holder of Registrable Securities expressly for use therein.

 

(b)                                 Any documents incorporated by reference in
any prospectus referred to in Section 5(a) hereof, when they become or became
effective or are or were filed with the Commission, as the case may be, will
conform or conformed in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, and none of such documents
will contain or contained an untrue statement of a material fact or will omit or
omitted to state a material fact required to be stated therein or necessary to
make the statements therein not misleading; provided, however, that this
representation and warranty shall not apply to any statements or omissions made
in reliance upon and in conformity with information furnished in writing to the
Company by a holder of Registrable Securities expressly for use therein.

 

(c)                                  The compliance by the Company and the
Guarantors with all of the provisions of this Agreement and the consummation of
the transactions herein contemplated will not: (i) conflict with or result in a
material breach of any of the terms or provisions of, or constitute a default
under, any indenture, mortgage, deed of trust, loan agreement or other agreement
or instrument to which the Company or any subsidiary of the Company is a party
or by which the Company or any subsidiary of the Company is bound or to which
any of the property or assets of the Company or any subsidiary of the Company is
subject; (ii) result in any violation of the provisions of the articles of
incorporation, as amended, or the bylaws of the Company; the certificate (or
articles) of incorporation, certificate (or articles) of organization,
certificate (or articles) of formation or certificate of limited partnership, as
the case may be, and any amendments thereto, of any Guarantor; the bylaws,
limited liability company agreement, operating agreement or partnership
agreement, as the case may be, and any amendments thereto, of any Guarantor; or
(iii) result in any material violation of any law or statute or any order,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Company or any subsidiary of the Company or any of their
properties.  No consent, approval, authorization, order, registration or
qualification of or with any such court or governmental agency or body is
required for the consummation by the Company and the Guarantors of the
transactions contemplated by this Agreement, except the registration under the
Securities Act of the Securities, the qualification of the Indenture under the
Trust Indenture Act and such consents, approvals, authorizations, registrations
or qualifications as may be required under state securities or blue sky laws in
connection with the offering and distribution of the Securities.

 

10

--------------------------------------------------------------------------------


 

(d)                                 This Agreement has been duly authorized,
executed and delivered by the Company and each Guarantor.

 

6.                                       Indemnification.

 

(a)                                  Indemnification by the Company and the
Guarantors.  The Company and the Guarantors, jointly and severally, will
indemnify and hold harmless each of the holders of Registrable Securities
included in an Exchange Registration Statement, and each person who participates
as a placement or sales agent or as an underwriter in any offering or sale of
such Registrable Securities against any losses, claims, damages or liabilities,
joint or several, to which such holder, agent or underwriter may become subject
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
Exchange Registration Statement under which such Registrable Securities were
registered under the Securities Act, or any preliminary, final or summary
prospectus (including, without limitation, any “issuer free writing prospectus”
as defined in Rule 433) contained therein or furnished by the Company to any
such holder, agent or underwriter, or any amendment or supplement thereto, or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse such holder, such agent
and such underwriter for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that neither the Company nor any
Guarantor shall be liable to any such person in any such case to the extent that
any such loss, claim, damage or liability arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made in any registration statement contemplated hereunder, or preliminary, final
or summary prospectus (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433), or amendment or supplement thereto, in
reliance upon and in conformity with written information furnished to the
Company by such person expressly for use therein.

 

(b)                                 Notices of Claims, Etc. Promptly after
receipt by an indemnified party under subsection (a) above of written notice of
the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party pursuant to the
indemnification provisions of or contemplated by this Section 6, notify such
indemnifying party in writing of the commencement of such action; but the
omission so to notify the indemnifying party shall not relieve it from any
liability which it may have to any indemnified party otherwise than under the
indemnification provisions of or contemplated by Section 6(a) hereof.  In case
any such action shall be brought against any indemnified party and it shall
notify an indemnifying party of the commencement thereof, such indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party (who shall not, except with the consent of the indemnified party, be
counsel to the indemnifying party), and, after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, such indemnifying party shall not be liable to such indemnified party
for any legal expenses of other counsel or any other expenses, in each case
subsequently incurred by such indemnified party, in connection with the defense
thereof other than reasonable costs of investigation.  No indemnifying party
shall,

 

11

--------------------------------------------------------------------------------


 

without the prior written consent of the indemnified party, effect the
settlement or compromise of, or consent to the entry of any judgment with
respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified party is an actual or potential party to such action or claim)
unless such settlement, compromise or judgment (i) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(c)                                  Contribution.  If for any reason the
indemnification provisions contemplated by Section 6(a) are unavailable to or
insufficient to hold harmless an indemnified party in respect of any losses,
claims, damages or liabilities (or actions in respect thereof) referred to
therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative fault of the indemnifying party and the indemnified
party in connection with the statements or omissions which resulted in such
losses, claims, damages or liabilities (or actions in respect thereof), as well
as any other relevant equitable considerations.  The relative fault of such
indemnifying party and indemnified party shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such indemnifying party or by such indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contributions pursuant
to this Section 6(c) were determined by pro rata allocation (even if the holders
or any agents or underwriters or all of them were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in this Section 6(c).  The amount paid or
payable by an indemnified party as a result of the losses, claims, damages, or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this Section 6(c), no holder shall
be required to contribute any amount in excess of the amount by which the dollar
amount of the proceeds received by such holder from the sale of any Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) exceeds the amount of any damages that such holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission, and no underwriter shall be required to contribute any
amount in excess of the amount by which the total price at which the Registrable
Securities underwritten by it and distributed to the public were offered to the
public exceeds the amount of any damages that such underwriter has otherwise
been required to pay by reason of such untrue or alleged untrue statement or
omission or alleged omission.  No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The holders’ obligations in this Section 6(c) to contribute
shall be several in proportion to the principal amount of Registrable Securities
registered by them and not joint.

 

(d)                                 The obligations of the Company and the
Guarantors under this Section 6 shall be in addition to any liability which the
Company or the Guarantors may otherwise have

 

12

--------------------------------------------------------------------------------


 

and shall extend, upon the same terms and conditions, to each officer, director
and partner of each holder, agent and underwriter and each person, if any, who
controls any holder, agent or underwriter within the meaning of the Securities
Act; and the obligations of the holders and any agents or underwriters
contemplated by this Section 6 shall be in addition to any liability which the
respective holder, agent or underwriter may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of the Company
or any Guarantor (including any person who, with his consent, is named in any
registration statement as about to become a director of the Company or any
Guarantor) and to each person, if any, who controls the Company within the
meaning of the Securities Act.

 

7.                                       Rule 144.

 

The Company covenants to the holders of Registrable Securities that to the
extent it shall be required to do so under the Exchange Act, the Company shall
timely file the reports required to be filed by it under the Exchange Act or the
Securities Act (including the reports under Section 13 and 15(d) of the Exchange
Act referred to in subparagraph (c)(1) of Rule 144 adopted by the Commission
under the Securities Act) and the rules and regulations adopted by the
Commission thereunder, and shall take such further action as any holder of
Registrable Securities may reasonably request, all to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitations of the safe harbor
provided by Rule 144 under the Securities Act, as such Rule may be amended from
time to time, or any similar or successor rule or regulation hereafter adopted
by the Commission.  Upon the request of any holder of Registrable Securities in
connection with that holder’s sale pursuant to Rule 144, the Company shall
deliver to such holder a written statement as to whether it has complied with
such requirements.

 

8.                                       Miscellaneous.

 

(a)                                  No Inconsistent Agreements.  The Company
and each Guarantor represents, warrants, covenants and agrees that it has not
granted, and shall not grant, registration rights with respect to Registrable
Securities or any other securities which would be inconsistent with the terms
contained in this Agreement.

 

(b)                                 Specific Performance.  The parties hereto
acknowledge that there would be no adequate remedy at law if the Company or any
Guarantor fails to perform any of its obligations hereunder and that the Initial
Purchasers and the holders from time to time of the Registrable Securities may
be irreparably harmed by any such failure, and accordingly agree that the
Initial Purchasers and such holders, in addition to any other remedy to which
they may be entitled at law or in equity, shall be entitled to seek specific
performance of the obligations of the Company and the Guarantors under this
Agreement in accordance with the terms and conditions of this Agreement, in any
court of the United States or any state thereof having jurisdiction.

 

(c)                                  Notices.  All notices, requests, claims,
demands, waivers and other communications hereunder shall be in writing and
shall be deemed to have been duly given when delivered by hand, if delivered
personally or by courier, or three days after being deposited in the mail
(registered or certified mail, postage prepaid, return receipt requested) as
follows:  If to the Company, to it at 1445 Ross Avenue, Suite 1400, Dallas,
Texas 75202, Attention:  Chief

 

13

--------------------------------------------------------------------------------


 

Financial Officer, and if to a holder, to the address of such holder set forth
in the security register or other records of the Company, or to such other
address as the Company or any such holder may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

(d)                                 Parties in Interest.  All the terms and
provisions of this Agreement shall be binding upon, shall inure to the benefit
of and shall be enforceable by the parties hereto and the holders from time to
time of the Registrable Securities and the respective successors and assigns of
the parties hereto and such holders.  In the event that any transferee of any
holder of Registrable Securities shall acquire Registrable Securities, in any
manner, whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be deemed a
beneficiary hereof for all purposes and such Registrable Securities shall be
held subject to all of the terms of this Agreement, and by taking and holding
such Registrable Securities such transferee shall be entitled to receive the
benefits of, and be conclusively deemed to have agreed to be bound by all of the
applicable terms and provisions of this Agreement.  If the Company shall so
request, any such successor, assign or transferee shall agree in writing to
acquire and hold the Registrable Securities subject to all of the applicable
terms hereof.

 

(e)                                  Survival.  The respective indemnities,
agreements, representations, warranties and each other provision set forth in
this Agreement or made pursuant hereto shall remain in full force and effect
regardless of any investigation (or statement as to the results thereof) made by
or on behalf of any holder of Registrable Securities, any director, officer or
partner of such holder, any agent or underwriter or any director, officer or
partner thereof, or any controlling person of any of the foregoing, and shall
survive delivery of and payment for the Registrable Securities pursuant to the
Purchase Agreement and the transfer and registration of Registrable Securities
by such holder and the consummation of an Exchange Offer.

 

(f)                                    Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

(g)                                 Headings.  The descriptive headings of the
several sections and paragraphs of this Agreement are inserted for convenience
only, do not constitute a part of this Agreement and shall not affect in any way
the meaning or interpretation of this Agreement.

 

(h)                                 Entire Agreement; Amendments.  This
Agreement and the other writings referred to herein (including the Indenture,
the Purchase Agreement and the form of Securities) or delivered pursuant hereto
which form a part hereof contain the entire understanding of the parties with
respect to its subject matter.  This Agreement supersedes all prior agreements
and understandings between the parties with respect to its subject matter.  This
Agreement may be amended and the observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only by a written instrument duly executed by the Company, the
Guarantors and the holders of at least a majority in aggregate principal amount
of the Registrable Securities at the time outstanding.  Each holder of any
Registrable Securities at the time or thereafter outstanding shall be bound by
any amendment or waiver effected pursuant to this Section 8(h), whether or not
any notice, writing or marking

 

14

--------------------------------------------------------------------------------


 

indicating such amendment or waiver appears on such Registrable Securities or is
delivered to such holder.

 

(i)                                     Inspection.  For so long as this
Agreement shall be in effect, this Agreement and a complete list of the names
and addresses of all the holders of Registrable Securities shall be made
available for inspection and copying on any Business Day by any holder of
Registrable Securities for proper purposes only (which shall include any purpose
related to the rights of the holders of Registrable Securities under the
Securities, the Indenture and this Agreement) at the offices of the Company at
the address thereof set forth in Section 8(c) above and at the office of the
Trustee under the Indenture.

 

(j)                                     Counterparts.  This Agreement may be
executed by the parties in counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Agreement by telecopier, facsimile or other electronic transmission (i.e.,
a “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart thereof.

 

(k)                                  Severability.  If any provision of this
Agreement, or the application thereof in any circumstance, is held to be
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of such provision in every other respect and of the
remaining provisions contained in this Agreement shall not be affected or
impaired thereby.

 

(signature pages follow)

 

15

--------------------------------------------------------------------------------


 

If the foregoing is in accordance with your understanding, please sign and
return to us two counterparts hereof, and upon the acceptance hereof by you, on
behalf of each of the holders, this letter and such acceptance hereof shall
constitute a binding agreement among each of the holders, the Guarantors and the
Company.

 

 

Very truly yours,

 

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

Signature Page to Secured Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

CORAL GABLES HOSPITAL, INC., as: General Partner of CGH HOSPITAL, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TENET PHYSICIAN SERVICES—HILTON HEAD, INC., as: General Partner of HILTON HEAD
HEALTH SYSTEM, L.P.

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

CYPRESS FAIRBANKS MEDICAL CENTER, INC., as: General Partner of NEW MEDICAL
HORIZONS II, LTD.

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TENET LOUISIANA, INC., as: Sole and Managing Member of TENET 100 MEDICAL CENTER
SLIDELL, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TENET TEXAS, INC., as: General Partner of TENET FRISCO, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

Signature Page to Secured Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

TENET HEALTHSYSTEM PHILADELPHIA, INC., as: Managing Member of TENET HEALTHSYSTEM
HAHNEMANN, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TENET HEALTHSYSTEM PHILADELPHIA, INC., as: Managing Member of TENET HEALTHSYSTEM
ST. CHRISTOPHER’S HOSPITAL FOR CHILDREN, L.L.C.

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TENET TEXAS, INC., as: General Partner of TENET HOSPITALS LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

LIFEMARK HOSPITALS, INC., as: General Partner of TH HEALTHCARE, LTD.

 

 

 

 

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name:

Tyler C. Murphy

 

 

Title:

Treasurer

 

 

 

 

 

AMERICAN MEDICAL (CENTRAL), INC.

 

AMI INFORMATION SYSTEMS GROUP, INC.

 

AMISUB (HEIGHTS), INC.

 

AMISUB (HILTON HEAD), INC.

 

AMISUB (SFH), INC.

 

AMISUB (TWELVE OAKS), INC.

 

AMISUB OF NORTH CAROLINA, INC.

 

AMISUB OF SOUTH CAROLINA, INC.

 

AMISUB OF TEXAS, INC.

 

ANAHEIM MRI HOLDING INC.

 

Signature Page to Secured Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

BROOKWOOD HEALTH SERVICES, INC.

 

COASTAL CAROLINA MEDICAL CENTER, INC.

 

COMMUNITY HOSPITAL OF LOS GATOS, INC.

 

CORAL GABLES HOSPITAL, INC.

 

CYPRESS FAIRBANKS MEDICAL CENTER, INC.

 

DELRAY MEDICAL CENTER, INC.

 

DOCTORS HOSPITAL OF MANTECA, INC.

 

DOCTORS MEDICAL CENTER OF MODESTO, INC.

 

EAST COOPER COMMUNITY HOSPITAL, INC.

 

FMC MEDICAL, INC.

 

FOUNTAIN VALLEY REGIONAL HOSPITAL AND MEDICAL CENTER

 

FRYE REGIONAL MEDICAL CENTER, INC.

 

JFK MEMORIAL HOSPITAL, INC.

 

LAKEWOOD REGIONAL MEDICAL CENTER, INC.

 

LIFEMARK HOSPITALS, INC.

 

LIFEMARK HOSPITALS OF FLORIDA, INC.

 

LOS ALAMITOS MEDICAL CENTER, INC.

 

NORTH FULTON MEDICAL CENTER, INC.

 

ORNDA HOSPITAL CORPORATION

 

PALM BEACH GARDENS COMMUNITY HOSPITAL, INC.

 

PLACENTIA-LINDA HOSPITAL, INC.

 

SAN RAMON REGIONAL MEDICAL CENTER, INC.

 

SIERRA VISTA HOSPITAL, INC.

 

TENET CALIFORNIA, INC.

 

TENET FLORIDA, INC.

 

TENET GOOD SAMARITAN, INC.

 

TENET HEALTHSYSTEM BARTLETT, INC.

 

TENET HEALTHSYSTEM CFMC, INC.

 

TENET HEALTHSYSTEM DESERT, INC.

 

TENET HEALTHSYSTEM DI, INC.

 

TENET HEALTHSYSTEM GB, INC.

 

TENET HEALTHSYSTEM HEALTHCORP

 

TENET HEALTHSYSTEM HOLDINGS, INC.

 

TENET HEALTHSYSTEM KNC, INC.

 

TENET HEALTHSYSTEM MEDICAL, INC.

 

TENET HEALTHSYSTEM NORTH SHORE, INC.

 

Signature Page to Secured Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

 

TENET HEALTHSYSTEM PHILADELPHIA, INC.

 

TENET HEALTHSYSTEM SGH, INC.

 

TENET HEALTHSYSTEM SL, INC.

 

TENET HEALTHSYSTEM SPALDING, INC.

 

TENET HIALEAH HEALTHSYSTEM, INC.

 

TENET HOSPITALS, INC.

 

TENET LOUISIANA, INC.

 

TENET MISSOURI, INC.

 

TENET PHYSICIAN SERVICES—HILTON HEAD, INC.

 

TENET SOUTH FULTON, INC.

 

TENET ST. MARY’S, INC.

 

TENET TEXAS, INC.

 

TENETSUB TEXAS, INC.

 

TWIN CITIES COMMUNITY HOSPITAL, INC.

 

WEST BOCA MEDICAL CENTER, INC.

 

 

 

 

 

By:

/s/ Tyler C. Murphy

 

 

Name: Tyler C. Murphy

 

 

Title: Treasurer

 

Signature Page to Secured Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

The foregoing Agreement is hereby confirmed and accepted as of the date first
above written.

 

 

 

BARCLAYS CAPITAL INC.

 

(on behalf of the holders)

 

 

 

 

By:

/s/ Jeremy Hazan

 

Name:

Jeremy Hazan

 

Title:

Director

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

(on behalf of the holders)

 

 

 

By:

/s/ Sarang Gadkari

 

Name:

Sarang Gadkari

 

Title:

Managing Director

 

 

 

 

 

CITIGROUP GLOBAL MARKETS INC.

 

(on behalf of the holders)

 

 

 

By:

/s/ Stuart G. Dickson

 

Name:

Stuart G. Dickson

 

Title:

Managing Director

 

 

 

 

 

WELLS FARGO SECURITIES, LLC

 

(on behalf of the holders)

 

 

 

By:

/s/ David Gillespie

 

Name:

David Gillespie

 

Title:

Managing Director

 

 

Signature Page to Secured Notes Exchange and Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Guarantors

 

American Medical (Central), Inc.

AMI Information Systems Group, Inc.

Amisub (Heights), Inc.

Amisub (Hilton Head), Inc.

Amisub (SFH), Inc.

Amisub (Twelve Oaks), Inc.

Amisub of North Carolina, Inc.

Amisub of South Carolina, Inc.

Amisub of Texas, Inc.

Anaheim MRI Holding, Inc. (formerly known as USC University Hospital, Inc. and
formerly known as Tenet 1500 San Pablo, Inc.)

Brookwood Health Services, Inc.

CGH Hospital, Ltd.

Coastal Carolina Medical Center, Inc.

Community Hospital of Los Gatos, Inc.

Coral Gables Hospital, Inc.

Cypress Fairbanks Medical Center, Inc.

Delray Medical Center, Inc.

Doctors Hospital of Manteca, Inc.

Doctors Medical Center of Modesto, Inc.

East Cooper Community Hospital, Inc.

FMC Medical, Inc.

Fountain Valley Regional Hospital and Medical Center

Frye Regional Medical Center, Inc.

Hilton Head Health System, L.P.

JFK Memorial Hospital, Inc.

Lakewood Regional Medical Center, Inc.

Lifemark Hospitals, Inc.

Lifemark Hospitals of Florida, Inc.

Los Alamitos Medical Center, Inc.

New Medical Horizons II, Ltd.

North Fulton Medical Center, Inc.

OrNda Hospital Corporation

Palm Beach Gardens Community Hospital, Inc.

Placentia-Linda Hospital, Inc.

San Ramon Regional Medical Center, Inc.

Sierra Vista Hospital, Inc.

Tenet 100 Medical Center Slidell, L.L.C. (formerly known as NorthShore Regional
Medical Center, L.L.C.)

Tenet California, Inc.

Tenet Florida, Inc.

Tenet Frisco, Ltd.

Tenet Good Samaritan, Inc.

 

--------------------------------------------------------------------------------


 

Tenet HealthSystem Bartlett, Inc.

Tenet HealthSystem CFMC, Inc.

Tenet HealthSystem Desert, Inc.

Tenet HealthSystem DI, Inc.

Tenet HealthSystem GB, Inc.

Tenet HealthSystem Hahnemann, L.L.C.

Tenet HealthSystem HealthCorp

Tenet HealthSystem Holdings, Inc.

Tenet HealthSystem KNC, Inc.

Tenet HealthSystem Medical, Inc.

Tenet HealthSystem North Shore, Inc.

Tenet HealthSystem Philadelphia, Inc.

Tenet HealthSystem SGH, Inc.

Tenet HealthSystem SL, Inc.

Tenet HealthSystem Spalding, Inc.

Tenet HealthSystem St. Christopher’s Hospital for Children, L.L.C.

Tenet Hialeah HealthSystem, Inc.

Tenet Hospitals, Inc.

Tenet Hospitals Limited

Tenet Louisiana, Inc.

Tenet Missouri, Inc.

Tenet Physician Services — Hilton Head, Inc.

Tenet South Fulton, Inc.

Tenet St. Mary’s, Inc.

Tenet Texas, Inc.

Tenetsub Texas, Inc.

TH Healthcare, Ltd.

Twin Cities Community Hospital, Inc.

West Boca Medical Center, Inc.

 

--------------------------------------------------------------------------------